Exhibit 10.1

Subscription Agreement

This subscription (this “Subscription”) is dated September 11, 2007, by and
between the investor identified on the signature page hereto (the “Investor”)
and UCN, Inc., a Delaware corporation (the “Company”), whereby the parties agree
as follows:

1. Subscription.

(a) Investor agrees to buy and the Company agrees to sell and issue to Investor
such number of shares (the “Securities”) of the Company’s common stock, $0.0001
par value per share (the “Common Stock”), as set forth on the signature page
hereto, for an aggregate purchase price set forth on the signature page hereto
(the “Purchase Price”).

(b) The Securities have been registered on a Registration Statement on Form S-3,
Registration No. 333-144187, which registration statement has been declared
effective by the Securities and Exchange Commission and is effective on the date
hereof (together with any registration statement filed by the Company pursuant
to Rule 462(b) under the Securities Act of 1933, the “Registration Statement”).
A final prospectus supplement will be delivered as required by law.

(c) On the closing date, which, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, is expected to occur on or
about September 14, 2007 (the “Closing Date”), upon satisfaction or waiver of
all the conditions to closing set forth in the Placement Agency Agreement (the
“Placement Agreement”) dated September 11, 2007 by and among the Company and the
placement agent named therein (the “Placement Agent”), (i) the Company shall
cause its transfer agent to release to the Investor or the Placement Agent (in
the event the Shares are settled via DVP), as the case may be, the number of
Shares being purchased by the Investor (such release of Shares shall be made
through the facilities of The Depository Trust Company’s DWAC system) and
(ii) the aggregate purchase price for the Securities being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company. In
the event that the Shares are settled via DWAC, the provisions set forth in
Exhibit A hereto shall be incorporated herein by reference as if set forth fully
herein. In the event that the Shares are settled via DVP, the provisions set
forth in Exhibit B hereto shall be incorporated herein by reference as if set
forth fully herein. Investor hereby expressly agrees that the Placement Agent
may agree, on behalf of Investor, with the Company to postpone the Closing Date
to a date no later than September 18, 2007 in order to permit the satisfaction
of all conditions to closing set forth in the Placement Agreement not satisfied
on or before September 14, 2007.

2. Company Representations and Warranties. As of the date hereof and the Closing
Date, the Company represents and warrants that: (a) it has full corporate power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (b) this Subscription has been duly authorized and
executed by and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (c) the execution and delivery of this Subscription and the consummation
of the transactions contemplated hereby do not conflict with or result in a
breach of (i) the Company’s Certificate of Incorporation or Bylaws, or (ii) any
material agreement to which the Company is a party or by which any of its
property or assets is bound; (d) the Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable; (e) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (f) the prospectus contained in the Registration Statement, as
amended or supplemented, did not contain as of the effective date thereof, and
as of the date hereof does



--------------------------------------------------------------------------------

not contain, any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (g) all preemptive
rights or rights of first refusal held by stockholders of the Company and
applicable to the transactions contemplated hereby have been duly satisfied or
waived in accordance with the terms of the agreements between the Company and
such stockholders conferring such rights.

3. Investor Representations, Warranties and Acknowledgments.

(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement and the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials; (v) in making its investment decision in this
offering, the Investor and its advisors, if any, have relied solely on the
Company’s public filings with the Securities and Exchange Commission; (vi) it is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Securities;
(vii) the Investor has had no position, office or other material relationship
within the past three years with the Company or persons known to it to be
affiliates of the Company; (viii) the Investor is a “Qualified Institutional
Buyer” as that term is defined in Rule 144A adopted under the Securities Act of
1933, and (ix), except as set forth below, the Investor is not a, and it has no
direct or indirect affiliation or association with any, Financial Industry
Regulatory Authority, Inc. member as of the date hereof.

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any disposition, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (the “Short Sales”), in
the securities of the Company during the period commencing from the time that
the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (“Discussion Time”). The Investor has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

4. Investor Covenant Regarding Short Sales and Confidentiality. The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales or other disposition of
securities of the Company during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Subscription are first
publicly announced through a press release. The Investor covenants that until
such time as the transactions contemplated by this Subscription are publicly
disclosed by the Company through a press release, the Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

2



--------------------------------------------------------------------------------

5. Public Disclosure. The Company shall (i) before the opening of trading on the
Over-the-Counter Bulletin Board on the next trading day after the date hereof,
issue a press release, disclosing all material aspects of the transactions
contemplated hereby, to the extent permitted by applicable law, and (ii) make
such other filings and notices in the manner and time required by the Securities
and Exchange Commission with respect to the transactions contemplated hereby.
The Company shall not identify the Investor by name in any press release or
public filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization or exchange to which the Company
or its securities are subject.

6. Miscellaneous.

(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the parties hereto.

(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile.

(c) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

(d) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

To the Seller: as set forth on the signature page hereto.

To the Buyer: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

(e) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of any of its rights under this
Subscription.

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

      UCN, INC.       By:  

 

      Name:         Title:           Number of Shares:                          
Purchase Price Per Share: $                         Address for Notice:
Aggregate Purchase Price: $                               UCN, Inc.       14870
Pony Express Road       Bluffdale, Utah 84065       Facsimile: (801) 532-1234  
    Attention: Chief Executive Officer INVESTOR:  

 

   

 

By:  

 

      Name:         Title:        

 

Address for Notice:      

 

     

 

     

 

      Facsimile:  

 

      Attention:  

 

     

 

4



--------------------------------------------------------------------------------

EXHIBIT A

SETTLING VIA DWAC

Delivery through the facilities of The Depository Trust Company’s (“DTC”) DWAC
system, registered in the Investor’s name and address as set forth on the
Signature Page of the Agreement to which this Exhibit A is attached, and
released by InterWest Transfer Agent, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing.

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE AGREEMENT TO WHICH
THIS EXHIBIT A IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) PROVIDE THE FOLLOWING INFORMATION TO THE PLACEMENT AGENT: (1) NAME OF DTC
PARTICIPANT (BROKER DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SHARES ARE MAINTAINED); (2) DTC PARTICIPANT NUMBER; (3) NAME OF ACCOUNT AT
DTC PARTICIPANT BEING CREDITED WITH THE SHARES; AND (4) ACCOUNT NUMBER AT DTC
PARTICIPANT BEING CREDITED WITH THE SHARES.

 

  (II) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) ON THE CLOSING DATE INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH
ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (III) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE ACCOUNT
INSTRUCTED BY THE PLACEMENT AGENT.



--------------------------------------------------------------------------------

EXHIBIT B

SETTLING VIA DVP

Delivery versus payment (“DVP”) (i.e., the Company shall deliver Shares
registered in the Investor’s name and address as set forth on the Signature Page
of the Agreement to which this Exhibit B is attached and released by the
Transfer Agent through DTC’s DWAC system to the Investor at the Closing directly
to the account(s) at the Placement Agent identified by the Investor and
simultaneously therewith payment shall be made by the Placement Agent from such
account(s) to the Company).

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THE AGREEMENT TO WHICH
THIS EXHIBIT B IS ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT
AGENTS TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE
INVESTOR.

 

  (III) IF THE SHARES ARE TO BE FURTHER CREDITED TO AN ACCOUNT HELD ELSEWHERE
THAN AT THE PLACEMENT AGENT, PROVIDE THE FOLLOWING INFORMATION TO THE PLACEMENT
AGENT: (1) NAME OF DTC PARTICIPANT (BROKER DEALER AT WHICH THE ACCOUNT OR
ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED); (2) DTC PARTICIPANT
NUMBER; (3) NAME OF ACCOUNT AT DTC PARTICIPANT BEING CREDITED WITH THE SHARES;
AND (4) ACCOUNT NUMBER AT DTC PARTICIPANT BEING CREDITED WITH THE SHARES.